MICHEL, Circuit Judge.
ORDER
Leslie A. Holladay moves for an order “dismissing the present Appeal and remand of this matter to the United States Patent & Trademark Office for issuance of allowed claim 3.” Holladay states that the PTO has reviewed the motion and consented to the motion to dismiss.
The court notes that it cannot both dismiss and remand the appeal. Thus, we treat Holladay’s request as a motion to remand to the PTO. Further, we remand for further proceedings, not with a directive to issue claim 3.
Accordingly,
IT IS ORDERED THAT: